[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 161 
The plaintiff's claim of lien and amended claim of lien each fails in at least two material respects to comply with the statutory requirement as to the contents of a claim of lien.
First — The agreed statement of the evidence is that L.W. Hagg employed plaintiff. It, therefore, appears that plaintiff's claim of lien and amended claim of lien and complaint are each untrue as to plaintiff's having acted at the instance and request of the parties named. The claim of lien and amended claim of lien do not in fact contain "the name of the person by whom he was employed or to whom he furnished material." Whiting-Mead Commercial Company v. Brown (Cal.), 186 P. 387; Wagner v. Hansen (Cal.),37 P. 195; White v. Mullins (Ida.), 31 P. 801. We submit that the failure of the lien claim resulting from the above variance cannot be cured under section 3739 N.C.L.
Even if it were conceded that the variance was unintentional, the statute itself does not have any curative effect, but only permits the claim of lien to be amended to conform to the proof. The record shows there was no amendment or attempted amendment of lien claim to conform to the proof in this respect.
Second — The plaintiff's claim of lien and amended claim of lien each fails to contain a statement of the terms, time given and condition of the plaintiff's contract, and each fails to state what the nature and *Page 162 
extent of the work was or what portion of the claim was for materials and what materials were furnished. 40 C.J. 232; Porteous Decorative Co. v. Fee, 29 Nev. 375, 91 P. 135; Warren et al. v. Quade et al. (Wash.), 29 P. 827, 829.
The complaint does not state facts sufficient to constitute a cause of action for the foreclosure of a mechanic's lien, in that:
First — It fails to show that plaintiff's claim of lien was in proper form or that it substantially complied with the statutory requirements as to its contents. Norton v. Bedell Engineering Co. (Cal.), 264 P. 311.
Second — If it is the intention of the plaintiff to rely upon section 3743 N.C.L. in his attempt to charge the interveners' property with a lien, then the complaint is further fatally defective because of failure to plead facts bringing the case within the provisions of that section, in which an active duty is imposed upon the owner, regardless of employment, to repudiate liability for improvements made or materials furnished, within a certain time after acquiring knowledge thereof.
Verdi Lumber Co. v. Bartlett, 40 Nev. 299, 161 P. 933; Didier v. Webster Mines Co., 49 Nev. 5, 234 P. 520.
Third — If it is the intention of the plaintiff to rely on section 3735, then the complaint is defective in that there is no allegation that any work was done or that any material was furnished at the instance of the interveners or any of them or at the instance of any agent of the interveners or any of them. The record shows no amendment or attempted amendment of either the lien claim or the complaint, to as much as refer to the interveners or any of them.
The plaintiff's complaint, we submit, is devoid of anything upon which a personal money judgment against the interveners or any of them could possibly be based.
The work performed by the plaintiff was not a "building or other improvement" mentioned in section 1 of the lien act (3735 N.C.L.), and was not of a class *Page 163 
which conferred any benefit upon the interveners or the property involved. Didier v. Webster Mines Co., supra.
The lower court's decision and finding that L.W. Hagg was the agent of the interveners and that the plaintiff sold, furnished and delivered supplies at the special instance and request of L.W. Hagg and the interveners, is wholly without foundation and is contrary to the express admission and stipulation of the plaintiff in the agreed statement of the evidence.
The record shows without dispute that plaintiff had actual notice in advance of the performance of the work. Thus the full purpose of the statute (sec. 3743 N.C.L.) was accomplished. Phillips v. Snowden Placer Co. et al., 40 Nev. 66, 160 P. 786; Didier v. Webster Mines Co., supra.
Neither the plaintiff's complaint nor the record can support a judgment for a penalty under section 2785 N.C.L. Fenn v. Latour Creek R. Co. et al. (Ida.), 160 P. 941.
If it be determined that the plaintiff's lien claim and the pleadings were sufficient to sustain any award of attorneys' fees, the award of $500 was excessive, in view of the fact that the plaintiff only claimed $1,285.50 to be due for work and labor, and that there was no taking of evidence.
The evidence contained in the agreed statement of facts includes the lien and the amended lien, as well as a copy of the agreement between the interveners and Hagg. And it appears from the evidence that the work performed by the plaintiff was in drilling prospect holes in and upon the mining claims mentioned in the liens and complaint; and that the materials furnished consisted of two casing couplings, $13, and two boxes of powder for plaintiff, $19; and that plaintiff pulled certain casing for the said Hagg at a cost to plaintiff of $6. *Page 164 
It also appears from the evidence, which is uncontradicted, that there were no particular terms given, except that Hagg should pay the plaintiff for his work and that of his crew the sum of $3.50 per crew hour. It is also stated in the liens and complaint that at the time the liens were filed for record and the complaint filed in this action, the labor performed and the materials furnished are and were of the reasonable value of $2,085.50, and said defendants promised and agreed to pay plaintiff that sum for the said work and labor performed, and caused to be performed, and for said materials furnished and delivered, no part of the said sum of $2,085.50 has been paid, save and except the sum of $800, and there is now due and owing from said defendants to said plaintiff for said work and labor performed, and caused to be performed, and for said materials furnished and delivered for, about, in and upon said lode mining claims the sum of $1,285.50, no part of which has been paid.
As there were no special terms, times or conditions given, then none could be contained in the claims of lien or in the complaint, and for that reason the claims of lien are sufficient and the complaint is sufficient. Lonkey v. Wells, 16 Nev. 271; Maynard v. Ivey et al., 21 Nev. 241, 29 P. 1090; Holtzman v. Bennett, 48 Nev. 274, 229 P. 1095; Gray v. New Mexico Pumic Stone Co. (N.M.), 110 P. 603.
The interveners set forth in their complaint that the mining property referred to and described in plaintiff's complaint vested in the interveners and that they were charged with the duty of protecting said property and of winding up its corporate affairs. It is also alleged in the answer of the interveners that they entered into a two-year option in writing with Hagg, not only for the purpose of endeavoring to dispose of the property described in plaintiff's complaint and other property in that locality, and for the purpose of winding up the affairs of the corporation, but also for the purpose of *Page 165 
developing the property and of determining its value. And that agreement is in the evidence.
The evidence also shows that Hagg had charge and control of the work done by the plaintiff in drilling the prospecting holes, and the terms of the statute, without equivocation, makes Hagg the agent of the owners (interveners). Sections 3735 and 3743 N.C.L.; Verdi Lumber Co. v. Bartlett, 40 Nev. 317, 161 P. 933; Oregon Lumber  Fuel Co. v. Nolan (Ore.), 143 P. 935; Higgins v. Carlotta Gold Mining Co. (Cal.), 84 P. 758; Dahlman v. Thomas (Wash.), 153 P. 1065; Lamb v. Goldfield Lucky Boy Mining Co.,37 Nev. 9, 138 P. 902.
If the complaint or the liens of the respondent fail to show knowledge on the part of the interveners, then the answer of the interveners, together with the agreed statement of facts, cure that defect, in view of the many decisions of this court in accordance with the holdings in the case of Thomas v. Palmer,49 Nev. 438, 248 P. 887, and other cases cited therein.
Notice of nonliability as provided in the statutes must be given as prescribed by the statutes, and a personal notice is not sufficient. George et al. v. Wentworth, 56 Nev. 380, 53 P.2d 1193; Rosina v. Trowbridge, 20 Nev. 105, 17 P. 751; Pasqualetti v. Hilson (Cal.), 185 P. 693; Leoni v. Quinn (Cal.), 209 P. 551.
Respondent maintains that he would be entitled to the penalty of twenty-eight days work of his employees, in view of the provisions of ch. 139, Stats. 1925, p. 226, the allegations of the complaint, the lien claim, and in accordance with the authorities heretofore cited.
The agreed statement of facts reads: "The amount of attorneys' fees, if any are allowed in this action, shall be fixed by the court in a sum deemed reasonable and just." The court has fixed the sum of $500 as a reasonable and just amount.
In conclusion, respondent maintains that the complaint of plaintiff and the lien claims as aided by the complaint in intervention and the answer of the *Page 166 
interveners are sufficient, and in this connection cite the case of Morris v. Morris, 50 Nev. 298, 258 P. 232.
 OPINION
Action for foreclosure of a mechanic's lien for labor performed upon and materials furnished by respondent, for the mining property described in his complaint.
Foreclosure was decreed in the sum of $1,789.50, the amount claimed.
Prior to the trial respondent was, by order of the court, permitted to file an amended claim of lien substituting Dexter-Tuscarora Consolidated Gold Mines Company as the owner of the property, for the two mining companies named in the original claim of lien. Shortly thereafter, Jay S. Milner, George E. Airis, and George H. Dern, as trustees for and on behalf of the stockholders and creditors of the Dexter-Tuscarora Consolidated Gold Mines Company, filed their complaint of intervention. The case was tried upon the issues made upon the pleadings of respondent and interveners and upon an agreed statement of facts. It comes here on appeal from an order denying a motion for a new trial.
It is alleged in the complaint in intervention that the Dexter-Tuscarora Consolidated Gold Mines Company, organized under the laws of the State of Utah and qualified under the laws of the State of Nevada to transact business therein as a foreign corporation, forfeited its charter on or about April 6, 1916, and ceased thereafter to exist as a corporation; that interveners were the directors of said corporation when its charter was forfeited and are the only surviving directors; that by operation of law they became vested with all the property and assets of said corporation and charged with the duty of protecting said property and assets and winding up its corporate affairs.
It is also alleged in the complaint in intervention *Page 167 
that in September 1931, interveners, as such trustees and for the purpose of endeavoring to dispose of its mining property described in the complaint, and for the purpose of winding up the affairs of said corporation, granted to one Lawrence W. Hagg, of Toronto, Canada, a two-year option in writing to purchase said mining property with the right, during the term of said option, to operate said property for the purpose of determining its value, and as consideration for said option and the right to operate said property, to pay a certain royalty upon any mineral extracted therefrom. The performance of labor and furnishing materials, as alleged in the complaint, are denied in intervener's pleading, and they allege that on or about the 30th day of November 1931, they caused two nonliability notices to be posted upon said mining property, and that each was posted in a conspicuous place upon a building and improvement situate thereon.
Appellants contend that respondent's lien is insufficient because (1) it does not contain "the name of the person by whom he was employed or to whom he furnished the material," and (2) "Nor a statement of the terms, time given, and conditions of his contract," as required by section 3739 N.C.L. 1929.
In these respects the lien and amended lien shown by the agreed statement of facts, read:
"That between October 1, 1932, and November 17, 1932, both dates inclusive, at the special instance and request of the said L.W. Hagg, John Doe, Richard Roe, First Doe, Second Doe and Third Doe, doing business under the firm name and style of Independence Gold Syndicate, the said George R. Shuey performed work and labor upon, and furnished and supplied materials for, about, in and upon, said lode mining claims, and in the development thereof, which said work, labor and materials furnished and supplied, is and was of the reasonable value of $2,085.50, and that the said L.W. Hagg, John Doe, Richard Roe, First Doe, Second Doe and Third Doe, doing business under the firm name of *Page 168 
Independence Gold Syndicate, promised and agreed to pay said George R. Shuey the said sum of $2,085.50 for said work, labor and materials furnished and supplied as aforesaid, on or about December 1, 1932.
"That no part of the said $2,085.50 has been paid, save and except the sum of $800, and there is now due and owing * * * the sum of $1,285.50."
1, 2. It appears from the agreed statement of facts that respondent was employed by L.W. Hagg, instead of a copartnership of which he was a member, as stated in the claim of lien. But this is not a substantial variance, and a lien will not fail for lack of conformity to requirements made essential by statute, unless the proof shows a substantial variance. Malter v. Falcon M. Co., 18 Nev. 209, 2 P. 50; section 3739 N.C.L. 1929. This section provides, in part: "Upon the trial of any action or suit to foreclose such lien no variance between the lien and the proof shall defeat the lien or be deemed material unless the same shall result from fraud or be made intentionally, or shall have misled the adverse party to his prejudice, but in all cases of immaterial variance the claim of lien may be amended, by amendment duly recorded, to conform to the proof."
How interveners could have been misled to their prejudice by a statement of Hagg's status as a copartner instead of an individual, is not apparent. That they were not so misled is admitted in their complaint wherein it is alleged that "plaintiff performed any services which were performed by him and furnished any materials which were furnished by him at the sole instance and request of Lawrence W. Hagg." Appellants say that the provision quoted above will not avail respondent because he did not amend his lien in that respect. That part of the provision is directory merely.
3. The claim that the lien is fatally defective in not containing "a statement of the terms, time given and conditions of his contract," is without merit. The evidence, which is without dispute in this respect, shows an express contract, the terms and conditions of which *Page 169 
are substantially stated in the lien and amended lien. They are as explicit in statutory requirements as the one approved by this court in Riverside F. Co. v. Quigley, 35 Nev. 17-29, 126 P. 545.
They reveal no special terms, time, or conditions, but the evidence shows that none existed. It was unnecessary to negative their existence, as was done in the lien under consideration in the case just cited. Lonkey v. Wells, 16 Nev. 271.
The Porteous Decorative Co. v. Fee, 29 Nev. 375, 91 P. 135, much stressed by appellants, is not an authority against the sufficiency of the lien before us. The lien under consideration in that case did not substantially comply with the statute.
4. Appellants next attack the complaint upon the ground that it does not state facts sufficient to constitute a cause of action for the foreclosure of a mechanic's lien. The point most strongly insisted upon is that the complaint is utterly deficient in failing to allege that the work was done and the materials furnished at the instance of the owner of the mine or his agent, or that the interveners had knowledge of the performance or intended performance of the work for which the lien is claimed. Sections 3735 and 3743 N.C.L. are invoked in support of this contention. The latter section reads: "Every building or other improvement mentioned in section 1 of this act, constructed upon any lands with the knowledge of the owner or the person having or claiming any interest therein, shall be held to have been constructed at the instance of such owner or person having or claiming any interest therein, and the interest owned or claimed shall be subject to any lien filed in accordance with the provisions of this chapter, unless such owner or person having or claiming an interest therein shall, within three days after he shall have obtained knowledge of the construction, alteration or repair, or the intended construction, alteration or repair, give notice that he will not be responsible for the same, by posting a notice in writing to that effect in some *Page 170 
conspicuous place upon said land, or upon the building or other improvement situate thereon, and also shall, within five days after such posting, file a duplicate original of such posted notice with the recorder of the county where said land or building is situated, together with an affidavit attached thereto showing such posting of the original notice. Such filing shall be prima-facie evidence of said posting."
The complaint does not allege such knowledge on the part of the interveners. It may be conceded that under the statute knowledge on the part of an owner or the person having or claiming an interest in the property, of the improvements constructed thereon, is an essential allegation in a complaint which seeks to charge the property with a lien for labor performed or materials furnished. 3 Bancroft's Code Pleadings, p. 3110; Tonopah L. Co. v. Nevada A. Co., 30 Nev. 445, 97 P. 636.
We think, however, that the complaint in intervention supplies this defect sufficiently to support the judgment, and such knowledge is amply proved by the agreed statement of facts. In this respect the latter reads:
"That on September 9, 1931, the said George H. Dern, Jay S. Milner, George E. Airis and A.C. Milner * * * as the only surviving Directors and Trustees for and on behalf of the stockholders and creditors of the said Dexter-Tuscarora Consolidated Mines Company, a corporation, granted to one Lawrence W. Hagg, also known as L.W. Hagg, of Toronto, Canada, a lease and option for the purpose of endeavoring to dispose of the mining property described in plaintiff's complaint, and other property in that locality, and for the further purpose of winding up the affairs of said corporation, with the right during the term of said option to operate said property and for the purpose of developing the same and determining its value, and as a consideration for said option and the right to operate said property, the said Lawrence W. Hagg agreed to conduct certain work upon said property and to pay a certain royalty upon any mineral extracted therefrom. *Page 171 
"A copy of said lease and option is hereto attached and made a part of this stipulation as if herein fully set forth."
5, 6. The pleading in a mechanics' lien case should be liberally construed, Lamb v. Lucky Boy Min. Co., 37 Nev. 9-16, 138 P. 902, and it is well settled that an answer may supply material omissions in a complaint. Hawthorne et al. v. Smith,3 Nev. 182, 93 Am. Dec. 397; Riverside Fixture Co. v. Quigley,35 Nev. 17, 126 P. 545; Thomas v. Palmer, 49 Nev. 438, 248 P. 887. Riverside Fixture Co. v. Quigley, supra, was a mechanics' lien case. The complaint did not properly describe the premises. The answer did, and it was agreed to by stipulation of the parties. This was held to aid the complaint so as to support the judgment.
7. So, in this case, the allegations in appellants' complaint in intervention, showing their granting to Hagg a two-year option on the mining property of their defunct corporation with the right during the term of the option to operate the property with the obligation to pay them a certain royalty upon any mineral extracted therefrom, constituted notice to them of the improvements contemplated by Hagg to effectuate the purpose of the option. In Gould v. Wise, 18 Nev. 253-259, 3 P. 30, 31, the consideration of the lease was that the lessee "`at his own cost and expense * * * make all necessary repairs and improvements in and about said mill and reduction works, and furnish all necessary materials to place the same in good condition for crushing,' etc." The money so used, together with that expended in paying taxes and insurance, the lease provides, "shall be in full payment and satisfaction for the rent of said premises for the first year." The court said: "This of itself shows knowledge on the part of the corporation of the `intended construction, alteration, or repair,' within the meaning of section 9."
It was held that to have avoided liability it was the duty of the lessor to comply with the statute and post notices to the effect that they would not be liable for *Page 172 
material furnished or labor performed. This holding was approved in Lamb v. Lucky Boy Min. Co., supra.
8. We now pass to appellant's contention that the posting of the two nonliability notices on the claims absolved them from liability. We decide this question adversely to them. It appears from the agreed statement of facts that on or about November 30, 1931, interveners caused two notices, called nonliability notices, to be posted in conspicuous places on the mining claims in question, and thereafter, to wit, on December 20, 1932, filed a copy of the same together with a copy of the affidavit of the party placing the notices, in the office of the county recorder of the county of Elko, Nevada.
Even if the posting was duly performed, there was not a sufficient compliance with said section 3743. In addition to posting, the section provides: "And also shall, within five days after such posting, file a duplicate original of such posted notice with the recorder of the county where said land or building is situated, together with an affidavit attached thereto showing such posting of the original notice."
The filing of the duplicate original more than a year after the posting was ineffectual by reason of the above provision. It was equivalent to no filing at all. The question is governed by our ruling in George et al. v. Wentworth, 56 Nev. 380,53 P.2d 1193, wherein we held that this provision was intended to impose an additional requirement upon an owner in order to exempt his property from the effect of a lien claim. But appellants contend that this case is not ruling in this instance because it did not appear there, as here, that the lien claimant had actual knowledge of the nonliability claim of the owners of the property. Actual knowledge will not dispense with the positive requirement of the statute. Appellants cite the cases of Phillips v. Snowden Placer Co., 40 Nev. 66, 160 P. 786, and Didier v. Webster Mines Corporation, 49 Nev. 5, 234 P. 520, in which it was held that the purpose of the statute was to give actual notice to workmen or materialmen that the owner *Page 173 
of the property disclaims responsibility for liens upon it for their services or supplies. That is true. Requiring the posting to be in a conspicuous place evidences that. But it was also intended to take each case out of the realms of uncertainty which could arise from conflicting or unsatisfactory evidence as to the fact of such knowledge.
As was stated in Rosina v. Trowbridge, 20 Nev. 105, 17 P. 751,759: "The legislature has seen fit to limit persons owning or claiming any interest in property mentioned in section 9, to one method of giving notice if they wish to escape the effect of liens. We cannot supply others. This question has been decided in many cases, and, as far as we know, against the views of counsel for defendant." Pasqualetti v. Hilson, 43 Cal. App. 718,185 P. 693, cited in George et al. v. Wentworth, supra, held to the same effect.
9. It is contended that the complaint furnishes no basis for the lien and judgment for the additional sum of $504, as a penalty. The complaint alleges: "That there is now due and owing from the defendants to this plaintiff the sum of $504.00 for twenty-eight working days, in addition to the said sum of $1,285.50 as aforesaid, as a penalty pursuant to, and in accordance with the provisions of * * * Chapter 139, p. 226, Statutes of Nevada, 1925, no part of which has been paid." This constitutes a clear statement of intention to exact the penalty prescribed by the statute, section 2785 N.C.L., and is sufficient. Bowers v. Charleston Hill Nat. Mines, 50 Nev. 99-112,251 P. 721, 256 P. 1058. The agreed statement of facts supports the finding.
In the complaint the sum of $500 is alleged as the reasonable value of services of plaintiff's attorneys, and the court, in its judgment, allowed that amount. Appellant claims that it is excessive. The agreed statement of facts contains the following stipulation: "The amount of attorneys' fees, if any are allowed in this action, shall be fixed by the court in a sum deemed reasonable."
10, 11. What is a reasonable attorney fee must, in a *Page 174 
large measure, depend upon the facts of the particular case. Among the facts that must be taken into account are the amount involved, the character of the services rendered, and the time employed. Quint  Hardy v. Ophir Silver Mining Company, 4 Nev. 304,305. The amount involved in this case was the sum of $1,789.50. Considering that in connection with the other phases of the litigation, including the fact that no time or labor was spent in the examination of witnesses in court (the case having been tried on an agreed statement of facts), we think the fee of $500 allowed by the court is excessive. This part of the judgment is therefore modified to allow the sum of $350 as attorneys' fee instead of the sum of $500 fixed by the court.
12. Neither party shall recover costs on the appeal.
The judgment, as hereby modified, and the order denying a motion for a new trial, should be affirmed.
It is so ordered.